Citation Nr: 1609331	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's hypertension with left hydronephrosis for the period prior to August 13, 2013.  

2.  Entitlement to a disability evaluation in excess of 80 percent for the Veteran's chronic kidney disease for the period on and after August 13, 2013.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's hypertension for the period on and after August 13, 2013.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to August 13, 2013.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1982 to July 1985.  

This matter came before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Waco, Texas, Regional Office (RO), which denied increased disability evaluations for both the Veteran's erectile dysfunction and his hypertension with left hydronephrosis.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In August 2010, the Board denied a compensable evaluation for the Veteran's erectile dysfunction and remanded the issue of an increased evaluation for his hypertension with left hydronephrosis to the RO for further action.  

Additional VA clinical documentation was subsequently received into the record without RO review.  In May 2013, the Veteran requested that his appeal be remanded to the RO for review of the additional VA clinical documentation.  In June 2013, the Board remanded the Veteran's appeal to the RO for additional action to include review of the additional VA clinical documentation.  

In December 2013, the Board determined that the issue of entitlement to a TDIU had been raised by the record and remanded that issue and the issue of an increased evaluation for the Veteran's hypertension with left hydronephrosis to the RO for additional action.  In September 2014, the RO, in pertinent part, denied a TDIU.  

In October 2015, the RO recharacterized the Veteran's hypertension with left hydronephrosis as chronic kidney disease evaluated as 80 percent disabling and hypertension evaluated as 10 percent disabling; granted a TDIU; and effectuated the awards as of August 13, 2013.  

The issue of a TDIU for the period prior August 13, 2013, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Prior to August 13, 2013, the Veteran's service-connected renal disorder was shown to be productive of renal dysfunction manifested by an atrophied left kidney, markedly decreased function of the kidney and persistent albuminuria precluding more than sedentary activity.  

2.  For the period on and after August 13, 2013, a separate compensable evaluation in excess of 80 percent for the Veteran's chronic kidney disorder may not be assigned.  

3.  For the period on and after August 13, 2013, a separate compensable evaluation in excess of 10 percent for the Veteran's hypertension may not be assigned.  


CONCLUSIONS OF LAW

1.  Prior to August 13, 2013, the criteria for a 100 percent schedular evaluation for the Veteran's hypertension with left hydronephrosis were met.  38 U.S.C.A. §§ 1155. 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.115a, 4.115b, Diagnostic Codes 7101, 7509 (2015).  
2.  On and after August 13, 2013, a separate evaluation for the Veteran's chronic kidney disorder may not be assigned.  38 C.F.R. § 4.14 (2015).  

3.  On and after August 13, 2013, a separate evaluation for the Veteran's hypertension may not be assigned.  38 C.F.R. § 4.14 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants a 100 percent schedular evaluation for the Veteran's hypertension with left hydronephrosis for the period prior to August 13, 2013 and remands the issue of a TDIU for the period prior to August 13, 2013, to the AOJ for additional action.  Therefore, no discussion of VA's duties to notify and to assist is necessary.  


II.  Renal Disorder

The Veteran asserts that his service-connected renal disorder is manifested by significant renal dysfunction and associated impairment of his daily and vocational activities.  He states that his renal disability necessitated that he stop working.  

The Veteran's service treatment records convey that the Veteran was found to have a small left kidney and elevated blood pressure readings.  He was diagnosed with left hydronephrosis and hypertension requiring medication.  In August 1985, the RO established service connection for hypertension with left hydronephrosis; assigned a 10 percent evaluation for that disability; and effectuated the award as of July 10, 1985.  In October 2015, the RO recharacterized the Veteran's service-connected renal disorder as chronic kidney disease evaluated as 80 percent disabling and hypertension evaluated as 10 percent disabling; granted a TDIU; and effectuated the awards as of August 13, 2013.  

A.  Period Prior to August 13, 2013

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Hydronephrosis productive of only an occasional attack of colic without infection and not requiring catheter drainage warrants a 10 percent evaluation.  A 20 percent evaluation requires frequent attacks of colic necessitating catheter drainage.  A 30 percent evaluation requires frequent attacks of colic with infection (pyonephrosis) and impaired kidney function.  Severe hydronephrosis is to be evaluated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  

Renal dysfunction manifested by albumin and casts with a history of acute nephritis or hypertension which does not met the criteria for a compensable evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101 warrants a noncompensable evaluation.  A 30 percent evaluation requires constant or recurring albumin with hyaline and granular casts or red blood cells; transient or slight edema; or hypertension meeting the criteria for at least 10 percent evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 60 percent evaluation requires constant albuminuria with some edema; definite decrease in kidney function; or hypertension meeting the criteria for at least 40 percent evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent evaluation requires persistent edema and albuminuria with BUN of 40 to 80 mg%; creatinine of 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation requires the need for regular dialysis or the preclusion of more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80 mg %; creatinine of more than 8 mg %; or markedly decreased function of kidney or other organ systems, especially the  cardiovascular system.  38 C.F.R. § 4.115a.  

A 10 percent evaluation is warranted for hypertensive vascular disease with diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more. A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  38 C.F.R. § 4.14.  

The presence of hypertension and the severity of that disorder is one of the criteria set forth in 38 C.F.R. § 4.115a for the evaluation of renal dysfunction.  The Board observes that the assignment of separate compensable evaluations for the Veteran's renal disorder under t 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7509 and 38 C.F.R. § 4.104, Diagnostic Code 7101 would result in the improper evaluation of the same disability under multiple diagnoses.  38 C.F.R. § 4.14

A June 2007 written statement from M. Stoltz, M.D., conveys that the Veteran exhibited an atrophic left kidney associated with albuminuria and secondary hypertension, gouty arthritis, hyperlipidemia, and Type II diabetes mellitus.  The doctor noted that the "some deterioration in renal function;" creatinine of 1.2 mg/dl; BUN of 27 mg/dl; and a microalbumin level of 977 mcg/mg creatinine.  
At a May 2008 VA hypertension examination, the Veteran reported that he took anti-hypertensive medication.  The examiner noted that an August 2004 report from Dr. Stoltz states that the Veteran had "a small left kidney with compensatory enlargement of his right kidney" and a "renal flow scan indicated that 80% of his kidney function is from the right kidney."  Contemporaneous laboratory testing revealed a creatinine level of 1.6 mg/dl and BUN of 26 mg/dl.  The Veteran was diagnosed with chronic renal insufficiency, hypertension, and mild anemia.  

Clinical documentation from Harris Methodist Hospital dated in November 2008 relates that the Veteran exhibited a creatinine level of 2.2 and a BUN of 33.  He was diagnosed with "palpations and dyspnea;" chronic renal failure; hypertension; anemia; elevated creatine kinase; and an abnormal electrocardiogram.  

At the April 2010 Board hearing, the Veteran testified that his kidney disorder was manifested by significant symptoms including one to two percent residual function in the left kidney, headaches, dizziness, "stomach issues," fatigability,  and weakness.  

The report of an October 2010 VA examination states that the Veteran was diagnosed with renal hypertension and an atrophic left kidney with proteinuria.  

VA clinical documentation dated in May 2012 states that the Veteran had renal insufficiency with creatinine levels at 2.9.  A July 2012 VA treatment record states that the Veteran exhibited creatinine levels of 1.1, 2.9, and 1.1 and BUN levels of 17, 53, and 17. 

Clinical documentation from Texas Health Southwest dated in July 2012 show creatinine level of 2.9 and BUN of 48.  

At an August 2013 VA examination, the examiner noted that the Veteran reported that he had been "off work as an insurance salesman" for six to seven months "due to feeling sick due to his kidney disease."  Private clinical documentation was noted to show that the Veteran exhibited an atrophied left kidney, renal artery stenosis, a creatinine of 2.9 and a BUN of 48 in August 2012.  
Prior to August 13, 2013, the Veteran's service-connected renal disorder was shown to be manifested by renal dysfunction manifested by an atrophied left kidney; persistent albuminuria; markedly decreased kidney function; hypertension requiring the constant use of medication; and persistent fatigue which severely impacted his daily and vocational activities.  The Board concludes that such findings most closely approximate the criteria for a 100 percent schedular evaluation under the provisions of 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7509.  Therefore, the Board concludes that a 100 percent schedular evaluation is warranted for the Veteran's hypertension with left hydronephrosis for the period prior to August 13, 2013.  38 C.F.R. §§ 4.7.  

B.  Period on and After August 13, 2013

Given the award above of a 100 percent schedular evaluation for the Veteran's renal disorder for the period prior to August 13, 2013, and as the award of separate compensable evaluations under the provisions of Diagnostic Codes 7509 and 7101 for the Veteran's service-connected disability  would constitute improper pyramiding under 38 C.F.R. § 4.14, the Board concludes that both an evaluation in excess of 80 percent for chronic kidney disease for the period on and after August 13, 2013, and an evaluation in excess of 10 percent for hypertension for the period on and after August 13, 2013, may not be assigned.  


ORDER

A 100 percent schedular evaluation for the Veteran's hypertension with left hydronephrosis for the period prior to August 13, 2013, is granted subject to the law and regulations governing the award of monetary benefits.  

A separate evaluation in excess of 80 percent for the chronic kidney disease for the period on and after August 13, 2013, may not be assigned.  

A separate evaluation in excess of 10 percent for the hypertension for the period on and after August 13, 2013, may not be assigned.  
REMAND 

In light of the award of a 100 percent schedular evaluation for the Veteran's renal disorder for the period prior to August 13, 2013, above, the AOJ should readjudicated the Veteran's entitlement to a TDIU for the period prior to August 13, 2013.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of the Veteran's entitlement to a TDIU for the period prior to August 13, 2013.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


